Appeal from an order of Special Term, Supreme Court, denying a motion for a change of venue from Ulster to Westchester County on the ground there is reason to believe that an impartial trial cannot be had in Ulster County. The affidavit of the attorney for the defendant, as the main basis for the motion, alleged that his client cannot obtain a fair trial in Ulster County because the attorney for the plaintiff is employed by one of the Justices of the Supreme Court in the Third Judicial District. The mere belief or feeling, such as expressed here, is not suffiicent grounds for the granting of the motion. (Noonan v. Luther, 128 App. Div. 673.) We perceive no reason for interfering with the exercise of the sound discretion of Special Term. Order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.